76 F.3d 387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard Paul MILLER, Petitioner-Appellant,v.James A. THOMAS;  Attorney General for the State of Arizona,Respondents-Appellees.
No. 94-16966.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 15, 1995.*Decided Jan. 18, 1996.

Before:  SNEED, KOZINSKI, and NOONAN, Circuit Judges.


1
ORDER**


2
Petitioner's affidavits create a genuine issue of material fact as to whether he would have accepted the plea bargain and, therefore, whether there was prejudice.   The district court made its decision not to grant an evidentiary hearing without availing itself of the guidance of United States v. Blaylock, 20 F.3d 1458, 1464-1467 (9th Cir.1994).   Accordingly, we REVERSE and REMAND for the court to apply this case.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3